COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-10-024-CV
 
TOKA GENERAL CONTRACTORS,                                          APPELLANT
LTD.
 
                                                   V.
 
HIDALGO INDUSTRIAL SERVICES,                                            APPELLEE
INC.
 
                                               ----------
           FROM THE 342ND DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered appellant=s AUnopposed
Motion To Withdraw Notice Of Appeal And Dismiss Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs of
the appeal shall be paid by appellant, for which let execution issue.  See Tex. R. App. P. 42.1(d).
PER
CURIAM
PANEL:  GARDNER, WALKER, and
MCCOY, JJ.
 
DELIVERED:  February 25, 2010




[1]See Tex. R. App. P. 47.4.